In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00375-CV
     ___________________________

  IN RE THE STATE OF TEXAS, Relator




            Original Proceeding
County Court at Law of Cooke County, Texas
        Trial Court No. CV2101971


Before Sudderth, C.J.; Birdwell and Walker, JJ.
     Per Curiam Memorandum Opinion
                              MEMORANDUM OPINION

       The court has considered (1) relator the State of Texas’s petition for writ of

mandamus, (2) the real party in interest Kamy Real Property Trust’s response, and (3)

the State of Texas’s reply.

       Kamy Real Property Trust’s response and the State of Texas’s reply address

arguments not raised in the trial court, and both require resolution of factual issues—

from whom Kamy Real Property Trust received actual notice that the special

commissioners’ award had been filed in the trial court, when Kamy Real Property

Trust received actual notice, whether the trial court clerk complied with Section

21.049 of the Texas Property Code, and, if the trial court clerk did so, when. See Tex.

Prop. Code Ann. § 21.049.

       “It is well established Texas law that an appellate court may not deal with

disputed areas of fact in an original mandamus proceeding.” Brady v. Fourteenth Ct. of

App., 795 S.W.2d 712, 714 (Tex. 1990) (orig. proceeding) (op. on reh’g); In re Wilson,

421 S.W.3d 686, 690 (Tex. App.—Fort Worth 2014, orig. proceeding) (op. on

reconsideration).

       Accordingly, the State of Texas’s petition for writ of mandamus is denied.



                                                     Per Curiam


Delivered: November 8, 2022

                                           2